..

           r         OFFICE     OF THE ATCORNEY. &;ENERAL OF T&As                        .




                                                                                     .       .

               gomiiblo Coke &venaon
               ~'iOrOO3?or Texa8
               ~a5tln,. Texae

               Loor Govoxtcnor~teve~oar        '
.
 ‘.




                         a(2)    Can   the   Govarnor   cpgoint        tbc   hdju-



                                                                  ..
                                 :
                                                                          ‘~:
                                                                           :    .. .
 noeorable Coke              Stevogson,           fags 8                     ‘;
                                                                   .~

         tmGkm?ral~ OS State prop&y        orri&   ror the
         purposes tielitionedl                .
                                          . . .
             3 * 3) .’Cen the Govornia apioint ah tm-
          pioyoe oil the stsm! of tbo Adjutwh-Gmml
         ‘Be %tatQ  firo3arty Offico~            .                                              ..     ‘.I.
                                                                                                      .’




                       .:                                                                   . ..a‘:
        ..          *(Gi),       Can.&         ‘G&&r’      it&&t        tho O&F’       .. ..’ . .
       .of the kesional Office or c~vllia~ ~ofense to                    m’
       have   a moabor of‘ tao Offioo. of Civilian kf~n&                 “1’ .
       Staff poxfoxn the derri&natod. $tio$Lons of a.
        State Property Wflcer?        : (Ref&x+no.e-Is’rsade to ’
        a letter to the-Governor, uador d&;k$‘Suim
       Z%?, 2W.2,   fron xiltoa T. &eCory, .~su60trut.:                          .
       Rbgional %cotor,         Zighth Civili-        Eefenso . * ..’ ’
       Be&on, copy pr which 40 ,atbaahod).”                   . ‘1 ,;, i_ .. .
                                             ‘_ * . ,:.:,.: .               .      :
              !Cb Dhootar of the>Offioo Of-‘~i<iibiA Dofems ’nr-                                           -
ouaat    to. autborltti .ricsted ifi .hln by ~xocutlro Or&orilo. 6737.
dated    mop 20,   3941, and purouctot to .Zection 1 of the sot .ap-                                           ..
proved January E7, 1942, end in aCoOrdt%co                   with &tiOle 13 .
of SxatxtIvo crdkr Ro. 9068 dated &rch 6, tW2, euthorizinii;.
tha Director of. Civilian Dorersse to r&e acd lsouo’ mch hulas,                                       -_
rogulatione pnd ordoro as he my deoa naooosary or &iSiruhle
to carry out-the turroso6 of the-‘aforommtioncd act of Jao-
~~‘27,       1042 (ralatfnG to ths providiw .Of protection                    Of
,‘araons a&d property fron bo=blaC aW?&ko, sr,botn&e or othor
tar hezerde), hao mado.ssd issued           ragulations concsrnldg .the
diot~ributlon end cuporvi320a         bf CiWU.nn ?k3farm3 eqUizC:ent
e+ottcd by iha Fedex1 fi%vesnaont to Stat0 mnlcipaJAtias
(ml   c utb o r iflo s  ~oaaation
                             l        no. 1 of said Dir~~~tor roads in
ru-t a.3 folloWs:         -
                    “1.      GimRhL       I:RC9RRAM

                   The, Giroctor of Civiltna Dofunso ~211.
                    “InI
        from f3.m co tile ;o!io avcilablu to iooalltlm




                                          ..
a\




.
        it25Uml   by tha DJXeotOr of ClvlUan      &I~Q~o~
                                                                      .:.
              - *(a)    iboh borrowing omwaity       if22 ikm-       ’’
         l&iato a Looal .kro;lc2tr Offiear who will. act
         aa cu8todiao or the pogorty         and ,wil2 be ru-
         fipons&ble rhaxofor to the Qi’lico of CLvllion
         DOfOZSQ, State Fro, arty OffPcor3 are .to ~bc
         appointed to aoLnto t n records vlth roffpeot
         $9 a22 ps~srty      loaned
                                 _    in t+r    rosgocl;ivo    .
        titatu3 or arwa, am popmy             my,- ui oertsan
      ; installcaB* to dol2vorob to the comxlnitlaa
         through    ~68   Stat0 Proprty Offhrs.~         St&3
        J?ro~o,erty  5srim3xs and Ymx.l2rxogcrtg Gllxcprs ‘_
        9411 Goal tick and dintrIbute the prOp6rty
       * oz12yin t&e swmr .presorlbed ‘4Jrthe’ Lirwit~r            .
     . of Citi2ian Dafmsc.         ‘.                            : ‘,.
                          gon&etl.e Ccfe 3toVqsoon, Pago 4
                                                                                                I:




:


    .       i’
        .   ;-                                                                              :
            .,..
                      ,*,I



        .   :
                                                                                        .

            f                       .(a)  $itil. Authority man8   any St.&3  or
            ?
            :
                      .
                      .
                              oomualty,   a8 hcrainafter doflnod, oi! a~ d3p
            f                 e1aot5a or oppoi5tou official,    aguqt, tmra,
                              ooznl8sioa,  or o&w body of p~r8ons duly .RU-
            I



                              thoxi8nd to sot on bohelf of eny 3tnto or
            ;




                              co8iaun%ty.
                                     u(b)   Litat macod any Stat0 or toiritaby
                              or. oaoo8sl.~       the’ ulx.ttcu 3tatixl, aau, in Rl!b
                              dit s cm, zz+an8 any eron dosignoted by the DWN?-~
                              for or Clvlliml Dob%l3s OS 0. ojmoi@l RrnD.for
                              prpoaos     of those r~latlons.
                                    “(Ii) coraurrit~ ~&RS3any sm.&oLifLllity
                              tvm’ or vllhse,    or say othw pG.ftical   f&i&-
                              oleion or any St&e, ox: WIS 8roa ‘dtsi.gz~atab by.
                              the IXrector of Ciolliaa Df&imse ao .I%oolsualty
                              fox pusposc8 of those PuEI;Ll+kt~O4$*              ‘~




            . ;. .,
              t;
oay.




       ..
           &nch lwil   ?ro3erty W&or     atill ngmo, on
        : OCDYom 33. 5G1, ‘to omglp      *;ith all ruloa,
           rogulatlona, ordares e.nUhitru3tlons     o$ the
           Dlrootar or Civlllen l?e3mao. Such Cea%ifl-                           .‘.
          .aat es and Agreeqtnto aIu3ll be oxcouteU in
           dup&ioste, CAS copy to be filed wIti the &ice
           0P Clvf.lian Dolktie, k&whlqtoa, ‘?J. C., and
           qm copy w3th the k?giocal, Direotar.      : *
                      :.
             .”        :
                  l *.,




                W(Q)- AS tt oochitic2-i prm3e0nt     t0 tiO ~a-.
    .    faa, or any loan to a oumaity        la any Qtdto,
         the &~uer~or of such 3tato atilL duly qqolnt
         6 state Pxo~rty Officer.        fn the swent tbat . :
         OA area la uuel~ncteb 68 a apSC36l~are% by fhe
         r&rector of Cl?iilhn noranae, 4 Stat0 woperty
         officer thereof Bh%ll, aa Q aoaddLtion praCe*
.        dent to a loan to ‘fug cozatity        thfireZ~2, bs
         duly a;rpointcd by t&a Governor of the State
         iti a7hlch    the   lnrl;ect   oity   in   auoh   area   is   lo*
          05tod, SIXI In such case. the Stat0 Property
          WS4er fox the Stute or States in vhWh such                                   ._
        . apsohl ‘arc& lo looateb Shell ham ,do .datiea ..                                  .
         -or aoooantabflity   with reaarjroctto the said
          spooial araa.    The duties aml obligatlona o$’                                   :
          euoh. Stat0 Pzopsrty osric0r   ohall b4 as oat :                   .
          forth in theso..re:og4&Stkms or aa otlwml,sa
         preaorib~d        by elm   Gtrec+or    of. Cf%lig        P~ft+aor
                        .




                    1
                                mURltg sti.11 duly a,?point 6 Local Property, .
                                Offloor to 8sm0 as ths duly fmthorlmsd
                    i           tgoat of ths cmity       to recolvg3 MC!2 loaa'
                    L       .   LQOn 3UChtori33 and OOnditiQlXJ   ea ohal. bs
                    : i,*       fsoaoribcd by the Bircctor Qf Civillm Do-
                                renae. The Uutleu   c.nU oblSgetions of oaoh
                                Loaol r3rosrtJr GfSiccr si3all. bo 88 not forth

.




    .




            .

                                                                                    :;

                                                                                         ..

        :   . .




                .




                                     tie I   t’.‘.ab ouch bon& stsall ba oxocutod
                                                  Q. 502 and by ixoh ooz’>ornt,s
                 i
                 . .‘




    i




        I-



             .
.
._




                  .   . .



            . .



        .




 .;..




                            .
i, t
                                                                                   :.




                                                                           .
       .




                                 lorrTm?lcmoa-
                                            iiftheir
:                     halt be rmponslblo for th4 aota

           (t,..,     1                          :      :
           ~imitlve       Or&s     Eoc    NC+   roads       in 24rti 4w fOllOW3:

                                 *mJ.    8Oaa               .




                                                                               .


                                                                                        .

                                                                                            .
        .nCooeearp       sor    ttra   lTOCUF8ZMlt ii      prorf@tly .
        as   posslbla   up?mEt
                           of    oq           of     the tygo and                         ..
;   .   181Tsbba
              qunntlty o~ocif’l6d                  by tlia Uircct~z?                  .
        OS CioLl        DufpIm3,




                                                                             ._. .




                                                                                . .




                                                                         .
                     i;




.   .



                ..




                          -.

            .




                               .
        :
                                                                                              .       ...__
                                                                                                                    .
                                                                                                                  :,r


                       Eofiorsblo cQk@ StoVsnnoQ,~P~5e X4                                .                              ::
                                           ..




                   t\                                                         :’
                              . -.l’ . .                           ._.       ..
                                                                                   :
                                                                                         I


                                                                                                      .
                            Qf Civf&n   D&UAS~ slwll bsaadehvrriZable
                            in nny lOCc@ltp only br loan to duly coacrtI-                                 ,
.
                           .totad 41~11 authwitiou   of Amy state;tarri-
                           tQQ', IUMtOi#a$ity Ql- OthOr pQlitiO51   Mb-
                           divl6SQn COzQris~~ Or aifu&ted w1thia such
                           locality,  azd any awh authority mey Uistri-
    .*
                           buto the wxm to mc~oaaiblg end ijuallfiod                              .
                           fndiVuiU3~S     QY   Qr@QiZnt%QllU,       . iI2   Q ~008X?QllO~e
                          .h*tb ragulatioas~.Lm&~d by ths Dfraetor Of
                            CiV~liM f)efCQ5~; pFQY%dedthe% it ohall ba        --.
                           a co2ditlQn   of alJ.'suoh loano #Qt~ths.citil           ,
                   L        altthOxi$& tQ v.%biohe.%?h loan i8 WI&Jahall                              .
                            &6 QWUSODCO     tQ the j?irOd.Ql' that the &U'op-
         .                  arty toemid 3helS be odsquatoly ~~otasrod and         .
                          'tralntsimd,   thst it shQI.1 not ba UosU Qthur- ..'.                       ~
                           tiistlthzxn for tfia     ~Z’GttrCtiOn     or’par3ons        or”
                           poparty        fxos bc=ibl.s stt-mks; sabotqp or
                           Qth6rwiU hazardg Or fQr traiQin~'O'r iQ!StSU.C-:
                                                                                                              ,




                           tloa iaoiduntal to suoh.ase, end that suoh
                                                                                                                             .Y.




             . .           property itnloes Zest, dostroyaa cr ObQfauxid
                           In the toured o$ suok mu %1;11lbS koturmd                      .       ,       '
                           tQ tbe ~tited Stat% %%'orriS~& Q-t any tkm
                           upon ardor of, or prrsu5nt tr, ruJo3 or rega- :
                           letion& p'eeoxihatl by, tha Dlq~tor of 'Xv&l-
                           laa lW6naeY.                  : 3 _ . ...a.               . .
                                                ..                      .
                                   ti,...                        ,~'      ,:
                                                '.
                                ..
                                                    :          *?rQn+         II. S0o&dlt
                           "The -S!dto iitiwa,        ..
                           k!usch G, .lL842.."            '. .     '.,      .
                                                                      .
                     .



                           :
            j
.                               .
        .   ;




                                    .
                         . ‘.




            ;   ..



    .
.



            .    -



            i\




            ..
        .




                     -.




    i
              . .




._




         .-


     -              .




                                                                                                        ;‘:            .-


                                                    -*8, The Dlrootor fri authorized, 'with the
                                            a~a~~~~ai0r the ~r0Om~t,          to appOiat suolr sib
     .                   .
                                        i
                                        -
                                            6itiomd       advisory oo~tt~as,    and aubaotittaoer,
                                            ry$tb   respoot   tD Stat8  and Local COOpOr8t~OA,~
                                            cationalmorale,        qivL1 dofouea plnoAin&,    civil--
     >--                                    ion     partiolpntlun,          CiAd       related          ti0foASO       aotivG’.‘.
                                                       a$ hs may find ocoosearg      or desirable $0
                    !
     -.__:          1’                      tias,
                                            oas~ot hia in tbo per5’ommooe OS tis duties.                ..
                                            Sum odvisoty aoa&.%teas my, I.ncluda ragwan?
                         .                  tCit&VeAtrOiIl hdel!Al dQXiPti?WAtA8Ad AGC'AOiBB,
                                            Stote'tid   33ca-f,fivar~mento; prfvate orginlza-~
                                            tions, and the public at l,ar.@.             '@IS &mbars
                                            of sd~isory co!xalttaas shell 8sr'vo a8 such                                                .
                                            aitboclti co~~~cnsritlon, but #hell bo ontitlod to
                                            aotauls  and neoasmPy    troAspoxtatfoa,          aubsis-
                                            tonco, and othar oxpanass        $.nnlSentd       to   tl;o
                                            gorformnoa of thoIr ii$~ias.                i        .:
                                                                                                          _-
                                                      “r     .b..
                                                                                                          -
                                                                                   :     :   vrpinuia              %   Hoos0vQl.t
                                            Vha      \M.te          Rouse
                                            &!ay    EC, 1941"                                                                       :
                                                  We have roosivod tbo i%rthor 1nfoYmtion~ fro2 goUP
                                       offics tht fho Stfite Pxoprty CfSScor ni31 rocc17.0 no 00~
                                       Pcw3at!.on for tfim l!iutifJa ha pE?l‘rOrae.
                                                      S~otlon le of hrtiola                      I.6 .oS 'our Dtuto Constlttition'
                                       P.kOvldeo$



                               .   ”
         -...            .~.
                                                                                        i.
_..           ‘-

                                                                                  ..
                           :            "80 rsltbar of Ccwroas,'aor  parsoo hold-
                   .
                           i, ,   ina; or eamislng    say oftloo or profit or     .      .   .
                           i      trust, under tha United Statoa, or el,tkor of     .
                           .      tbOm or under any $OroicA ~owar, shall. be
                           81..
                             \    ell&blo   aa a nmbor of tho La~ia~lcturo, or
                                  bold or oxmalsa DAYoffice of wofif or trust




      .            .




      .                .
          -        :
                  of trust or profit under the t7nltsd‘~f3tates.
                  a?inlon that the offioo of Stat0 Pr5 arty Offker fop tba
                  ~ffleo Or c4.viLianZaCenae..+ an offf CO 0r tmic c?3.mOa
                  pador tbo 2%~ of.the Unltop Staton and ia (Itodorei off&~
                  &td rot R State 0fFi00. It4XUld not be a stnto offica be-
                  cauno it WRS not orastod by tba ConstLtutlon or statutes OS
                  tb0 Stat0 of Texas.
                            \
                              Zn anoxw to y&r third qt&otlOn, it la our opin-..
                  ion that an oaployoo In t!ioAdjutant Worsl*a   0tSfco (not
                  being a State o~tioor) could be appointed an3 hold the
                  ofrico.of St8tc Property Offtcar for the Wfioa of CMliaa
                  Doronao, but 1C he bid so hs would not bo antitloa to re-
                  ooivo any pny fro3 tho Stata O1* %Ewi for his aorvl~coe80
.-       .        a stllttl6Fa~20300,.sea Cootlon 33 or Arttlo 26, Toxa6con-
                  stAtutton.            ..      .  :

                            It Is our oplclon tb8t yew &&th   aa& rim           '~
                  quostLona aBoa   bo ansmred ln.the qogative, and a,*~eo
 :           .    bnswwed,          :.      . ..    .. . :
     7       -.

                            Xa fmswer to your s&i   &es&n    it is our 0,-i;-
                  ion tha$ tho (iovamor could aDpoLai Q lenber or the OifLoo
                  OS CLvilian Refulse otsff c.5Stct~ Pxup3rtp Ofrio-0rfor $ha
                  Offica or Ci-?illsaR0fam50.     . .. :




                                                     :




         .
                                       Imiorablo Goko Btcvenson, FGU 20
.                   .
               ..


               ..




    :               l-


               I




    :           \       -

                                                            APPROVEDJUS 14' ,1942
                                                                          .,




        ‘*.:                   .   .




                                                                                    .
                                                                       .   .   ’




                    . ..-..”